Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 1 – 7, 9, 21 – 31 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claim 1, a combination of limitations that inserting the generally uniform cross-sectional shape of the midsection member at a second end, opposite the first end, into a socket of the support column of the second side cable guide such that the generally uniform cross-sectional shape of the midsection member at the second end is engaged and held therein. None of the reference art of record discloses or renders obvious such a combination.
Regarding claim 22, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claim 22, a combination of limitations that positioning a shelf disposed at an interior of the socket of the first side cable guide within the alignment slot at the first end of the midsection member to align the midsection member relative to the socket of the first side cable guide; inserting the narrow web and flanges at the second end of the midsection 
Regarding claim 31, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claim 31, a combination of limitations that applying a force to the midsection member sufficient to deflect a locking tab arranged in the socket of the first side cable guide, wherein the locking tab springs back to an undeflected state upon reaching a first locking aperture that passes through the midsection member, thereby securing the midsection member to the first side cable guide; inserting the generally uniform cross-sectional shape of the midsection member at the second end into a socket of the support column of the second side cable guide; positioning a shelf disposed at an interior of the socket of the second side cable guide within the alignment slot at the second end of the midsection member to align the midsection member relative to the socket of the second side cable guide; and applying a force to the midsection member sufficient to deflect a locking tab arranged in the socket of the second side cable guide, wherein the locking tab springs back to an undeflected state upon reaching a second locking aperture that passes through the midsection member, thereby securing the midsection member to the second side cable guide. None of the reference art of record discloses or renders obvious such a combination.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mushan (US 7857145, figure 25) discloses a mid-section with lock.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH B TRAN whose telephone number is (571)272-9289.  The examiner can normally be reached on M-F 8:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Dole can be reached on 571-272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/BINH B TRAN/Primary Examiner, Art Unit 2848